Argued October 29, 1942.
Petition by district attorney and rule for order to destroy pin-ball machine.
Order entered declaring machine forfeited and directing its destruction, opinion by KITTS, P.J. Intervenor, owner of machine, appealed.
The facts in this case are identical in all material respects with the facts in Wigton's Return, 151 Pa. Super. 337, and the cases were argued together.
The court below, largely on the basis of its interpretation of our decision in Urban's Appeal, 148 Pa. Super. 101,24 A.2d 756, held the pin-ball machine here involved a device used for the purpose of gambling and declared it forfeit and directed it be destroyed.
What we have said in the Wigton Case demonstrates that we do not consider Urban's Appeal controlling and that there is insufficient evidence to sustain the finding.
The order is therefore reversed, costs to be paid by the Commonwealth.